Citation Nr: 0820497	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Basic entitlement to nonservice-connected pension and 
special monthly pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and a friend

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had service in the Marine Corps from August 31, 
1971 to September 21, 1971, and in the Navy from May 20, 1974 
to July 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran, his mother, and a friend testified before a 
Decision Review Officer (DRO) in April 2006.  The veteran and 
his mother testified before the undersigned Veterans Law 
Judge in December 2007.  Transcripts of both hearings are of 
record.

The issues of entitlement to service connection for 
schizophrenia, PTSD, and hepatitis C are the subject of the 
REMAND below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran served from August 31, 1971 to September 21, 
1971, and from May 20, 1974 to July 2, 1974, for a total of 
66 days, inclusive.


CONCLUSION OF LAW

Eligibility for nonservice-connected pension benefits is not 
shown. 38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.16, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The Board notes that the enactment of the VCAA has no 
material effect on adjudication of the claim for pension 
benefits currently before the Board.  See Mason v. Principi, 
16 Vet. App. 129 (2002) (VCAA not applicable to nonservice- 
connected pension claims in which the law and not the 
evidence was dispositive).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA with regards to the issues of 
entitlement to pension.

Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying a claimant's service.  
See 38 C.F.R. § 3.203 (2007); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  A claim for nonservice-connected pension 
benefits by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis.

In this case, a Form DD 214 MC shows service in the Marine 
Corps from August 31, 1971 to September 21, 1971, and a Form 
DD 214 N shows service in the Navy from May 20, 1974 to July 
2, 1974.  Such periods of service combined result in 66 days 
of active service.  The veteran does not dispute his dates of 
service.  Moreover, the veteran was not discharged or 
released from either of his periods of service due to a 
service-connected disability.  Rather, he was released from 
the Marine Corps in September 1971 due to unsuitability, and 
from the Navy in July 1974 due to an erroneous enlistment.  
As such, the Board finds that the veteran's service does not 
meet the threshold requirements for eligibility for VA 
pension benefits and his claim must be denied as a matter of 
law.  See Sabonis.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Basic eligibility for pension benefits is denied.


REMAND

The veteran has reported PTSD stressors based on personal 
assault.  Specifically, he has asserted that he was sexually 
assaulted during recruit training in the Marine Corps.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2007).

Finally, the record reflects that the veteran is in receipt 
of benefits through the Social Security Administration (SSA).  
A May 2003 VA social work assessment indicates that the 
veteran received a monthly check from SSA.  The basis for 
such benefits is unclear.  As records supportive of the 
veteran's claims might be in the possession of the SSA, the 
AOJ should obtain any records pertaining to the veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claim which was not previously submitted to 
VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain a copy of the SSA's decision 
awarding the veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits. Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  

2.  Send the veteran an appropriate 
stressor development letter.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should be requested to 
provide further detail concerning the 
claimed incident during which he was shot 
at and nearly run over, to allow 
corroboration of the claimed incident(s).

3.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the veteran's 
stressors.

4.  If any stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  
The claims folders, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorder.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made. 

A complete rationale for all opinions 
expressed should be provided in the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


